Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims status
In the amendment filed on December 21, 2020, claims 1-9 and 21-27 have been canceled, claims 28-30 have been newly added and claims 10, 12, 14, 19 and 20 11 have been amended.  Therefore, claims 10-20 and 28-30 are currently pending for examination.

Allowable Subject Matter
Claims 10-20 and 28-30 (renumbered as claims 1-14) are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art O’Dea et al. (US 2010/0063699 Al) teaches a rate of change of position of the clutch pedal, locating a dwelling range of the clutch pedal, the dwelling range comprising a plurality of positions of the clutch pedal along the travel range during which the rate of change of position of the clutch pedal is less than a predetermined rate of change for a predetermined length of time, and recording the travel positions of the clutch pedal in the dwelling range.
Bibby (WO 2014/008526) teaches the clutch assembly including a sensor to sense the positon of the thrust bearing when the clutch assembly is engaged and permits the wear condition of the friction material to be monitored over time and data from the sensor can be used to alert 
Regarding claims 10 and 30, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “averaging the stored values of the engaged clutch positions at a second interval to create running averages; storing the running averages; comparing the running averages to determine a rate of change in the clutch positions;” in combination with “signaling a clutch wear-out when comparing the running averages indicates that the rate of change in the clutch positions deviates from historical rate of change of engaged clutch positions”.
Regarding claims 11-20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
Regarding claim 28, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “averaging the stored values of the clutch actuator positions at a second interval to create running averages; storing the running averages; comparing the running averages to determine a rate of change in the clutch actuator positions” in combination with “signaling a clutch wear-out when comparing the running averages indicates that the rate of change in the clutch actuator positions deviates from a historical rate of change of clutch actuator positions”.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687